ILLINOIS OFFICIAL REPORTS
                                            Appellate Court




                           In re Marriage of Turk, 2013 IL App (1st) 122486




Appellate Court               In re MARRIAGE OF IRIS TURK, Petitioner-Appellee, and STEVEN
Caption                       TURK, Respondent-Appellant (Jennifer Turk, Third-Party Respondent).



District & No.                First District, Fifth Division
                              Docket No. 1-12-2486


Filed                         September 6, 2013


Held                          In postjudgment proceedings in a marriage dissolution action, although
(Note: This syllabus          the trial court had the authority to order the custodial father to pay child
constitutes no part of        support to the noncustodial mother and did not abuse its discretion by
the opinion of the court      entering such an order and in requiring the father to pay for all of the
but has been prepared         children’s uncovered medical expenses, the order was reversed and the
by the Reporter of            cause was remanded for an evidentiary hearing to determine the correct
Decisions for the             amount of support the mother was due based on her expenses as a
convenience of the            noncustodial parent and section 505 of the Illinois Marriage and
reader.)
                              Dissolution of Marriage Act.


Decision Under                Appeal from the Circuit Court of Cook County, No. 04-D-6815; the Hon.
Review                        David Haracz, Judge, presiding.



Judgment                      Reversed and remanded.
Counsel on                  Howard M. Levine and Brian W. Reidy, both of Levine, Wittenberg,
Appeal                      Shugan & Schatz, Ltd., of Tinley Park, for appellant.

                            Gail M. O’Connor, of O’Connor Family Law, PC, of Chicago, for
                            appellee.


Panel                       PRESIDING JUSTICE GORDON delivered the judgment of the court,
                            with opinion.
                            Justices Hall and Reyes concurred in the judgment and opinion.




                                              OPINION

¶1           Following a hearing on March 6, 2012, the trial court entered an order finding that,
        pursuant to an agreement between respondent, Steven Turk, and petitioner, Iris Turk, Steven
        had sole custody of their two children. The trial court further found that Iris and Steven
        shared possession of their younger son, but that Iris’s parenting time with their older son was
        temporarily unequal. Finally, the trial court found that Steven earns approximately $150,000
        per year, while Iris earns less than $10,000 per year. Based on those findings, and after
        reviewing the parties’ financial disclosure statements, the trial court ordered Steven to pay
        Iris $600 per month for child support and ordered that Steven was solely responsible for all
        of the children’s uninsured medical expenses.
¶2           On this appeal, Steven argues: (1) that the trial court did not have the authority under
        Section 505 of the Illinois Marriage and Dissolution of Marriage Act (the Act) (750 ILCS
        5/505 (West 2010)) to order a custodial parent to pay child support to a noncustodial parent
        and (2) that even if the trial court did have authority to order Steven, the custodial parent, to
        pay child support to Iris, the noncustodial parent, the trial court abused its discretion in
        ordering him to pay child support to Iris and pay for all uncovered medical expenses.
¶3           For the following reasons, we reverse the trial court’s decision and remand the cause to
        the trial court.

¶4                                          BACKGROUND
¶5           On June 23, 2004, Iris filed a petition for dissolution of marriage from Steven based on
        irreconcilable differences. The petition alleged that Iris and Steven were lawfully married on
        October 17, 1993, and had two sons during the marriage, ages six and four at the time of the
        filing of the petition. On July 21, 2004, Iris filed petitions for maintenance and child support.
        As an exhibit to her petition for maintenance, Iris attached a disclosure statement pursuant
        to circuit court of Cook County Rule 13.3.1 (13.3.1 disclosure statement) (Cook Co. Cir. Ct.

                                                  -2-
       R. 13.3.1 (Jan. 1, 2003)), itemizing her assets and expenses as of June 25, 2004. The
       statement included “children’s expenses” of $2,040 per month, comprised of expenses for
       clothing, grooming, education, medical, allowance, child-care, babysitters, clubs or summer
       camps, vacation, entertainment, and other activities.
¶6         On July 25, 2005, the trial court entered a judgment for dissolution of marriage,
       incorporating the parties’ marital settlement agreement and joint parenting agreement.
       Pursuant to the marital settlement agreement, the trial court ordered Steven to pay Iris
       nonreviewable unallocated maintenance and support of $4,000 per month for 42 months,
       ending in January 2009; after 42 months, child support would be calculated in accordance
       with section 505 of the Act. The trial court further ordered that Steven would be responsible
       for providing medical insurance for the two children; any medical expenses not covered by
       insurance would be split equally between Steven and Iris. In the joint parenting agreement,
       the parties agreed to joint care, custody, control and education of both their children and
       agreed that the children would primarily reside with Iris.
¶7         On November 3, 2008, Steven filed a petition for an emergency modification of custody,
       describing several occasions where Iris had verbally or physically attacked Steven’s current
       wife, Jennifer Turk, with one incident resulting in a pending criminal charge against Iris. The
       petition sought: (1) temporary custody of the children; (2) a modification of the judgment for
       dissolution of marriage granting Steven sole custody of the children; and (3) a termination
       of his child support obligation, with the issue of support either being reserved or modified
       so that Iris paid Steven child support. The emergency petition was continued several times
       and a child’s representative was appointed.
¶8         On November 26, 2008, the trial court entered a custody/visitation injunction order that
       enjoined any third party, namely, Jennifer, from discussing any past litigation between
       Steven and Iris. The order further indicated that all communication regarding parenting time
       and visitation time must be done between Steven and Iris, and that Iris and Jennifer should
       have no contact with one another at any time.
¶9         On December 8, 2008, Steven filed a petition to terminate maintenance and for setting
       of child support. In the petition, Steven claimed that the 42-month period of unallocated
       maintenance and child support would expire on January 25, 2009, and it was necessary to
       terminate the maintenance and set a child support amount.
¶ 10       On January 6, 2009, Iris filed a petition for interim and prospective attorney fees, arguing
       that Steven should be ordered to pay her attorney fees. Attached to the petition was an
       updated 13.3.1 disclosure statement, itemizing Iris’s assets and expenses as of December 11,
       2008. According to the disclosure statement, Iris had monthly children’s expenses of $740,
       comprised of expenses for clothing, grooming, education, extracurricular activities, clubs or
       summer camps, and entertainment.
¶ 11       On September 1, 2009, Iris filed an emergency petition to immediately terminate or
       restrict visitation by Steven and Jennifer, claiming that Steven and Jennifer had been
       violating the injunction order “in such a manner as to constitute a serious endangerment of
       the children so as to require the immediate termination of all visitation” between Steven,
       Jennifer, and the children. In the alternative, Iris requested that Steven and Jennifer not be


                                                 -3-
       permitted unsupervised visitation with the children. On September 29, 2009, Jennifer was
       added as an additional party respondent to the proceedings. On November 2, 2009, Iris filed
       an emergency petition to immediately terminate or restrict visitation by Jennifer, claiming
       that, while Steven’s conduct had been resolved, Jennifer was still speaking negatively to the
       children about Iris.
¶ 12        On November 3, 2009, the children’s representative filed a motion for a custody
       evaluator pursuant to section 604(b) of the Act (750 ILCS 5/604(b) (West 2008)), claiming
       that the issues involved in the case were sufficiently serious, complicated, and undetermined
       such that it was appropriate for the trial court to seek the advice of a professional in order to
       assist the court in properly determining what would be in the children’s best interest. On
       February 18, 2010, the trial court granted the children’s representative’s motion, and Dr.
       Mary Gardner was appointed as a section 604(b) custody evaluator. On March 4, 2010, the
       trial court ordered Steven to pay 75% and Iris to pay 25% of Dr. Gardner’s retainer.
¶ 13        On May 26, 2010, Iris filed a petition for modification of the judgment for dissolution
       of marriage, seeking sole custody of the children.
¶ 14        On October 22, 2010,1 the trial court granted Steven’s emergency petition for temporary
       custody of the children, ordering both children to be in the physical custody of Steven until
       the parties came before the court again on November 1, 2010. After a hearing on November
       1, 2010, the trial court awarded Steven temporary physical custody of both children, ordered
       that Iris have supervised visitation and reduced the amount of child support Steven owed Iris
       from $2,388 per month to $1,600 per month. On November 10, 2010, the court modified
       Iris’s visitation: Iris was permitted to resume unsupervised visits with her younger child and
       would have dinner visits with her older child every week at a public place.
¶ 15        On January 10, 2011, Steven filed a petition for termination of child support, claiming
       that his custody of the children constituted a material and substantial change in circumstances
       necessitating a termination of child support. In her response to the petition, Iris argued that
       the order only granted Steven temporary custody of the children and did not modify parenting
       time with the children. Iris also argued that Steven should pay her child support for their
       younger child, since they shared essentially equal parenting time; Iris acknowledged that,
       temporarily and not pursuant to court order, Steven had almost exclusive parenting time with
       their older child. Additionally, Iris’s petition included an “affirmative request for
       modification,” requesting that Steven be held responsible for all out-of-pocket health care
       expenses, rather than having the expenses split equally. Iris argued that since the entry of the
       judgment for dissolution, a substantial change of circumstances had occurred, since Steven’s
       child support obligation had decreased and he was attempting to terminate it entirely.
¶ 16        On June 3, 2011, the trial court entered an agreed order on Steven’s petition for
       termination of child support and Iris’s affirmative request, granting Steven’s petition in part
       and denying it in part. The trial court reduced the amount of child support Steven owed Iris
       from $1,600 per month to $700 per month, “which constitutes a deviation from guidelines,


               1
                The order contained in the record on appeal is not dated. However, Steve’s brief
       states that the order was entered on October 28, 2010, and Iris does not dispute the date.

                                                 -4-
       based upon the current parenting schedule.” On June 7, 2011, Steven filed a petition to set
       child support, requesting that the court order Iris to pay him child support and contribute to
       his attorney fees. On June 17, 2011, Iris filed a motion to vacate the agreed order of June 3,
       2011; the motion is not contained in the record on appeal.
¶ 17       The parties came before the trial court on March 6, 2012, for a hearing on the issue of
       child support. Iris argued that the trial court had discretion under section 505 of the Act to
       award her child support, regardless of the fact that Steven had custody of the children. She
       pointed to the fact that she split parenting time of the younger child equally with Steven and
       that nothing had changed with regard to the younger child since the entry of the judgment for
       dissolution; she acknowledged that the older child was “extraordinarily alienated” from her,
       but hoped that he would eventually return to a normal visitation schedule. Iris argued that she
       had no history of earnings and no capacity to support herself, relying on her family to pay for
       child-rearing expenses.
¶ 18       Steven argued that he was the sole custodial parent and that the children spent 75% of
       the total parenting time with him. Steven further argued that there was no basis in the law to
       award a noncustodial parent child support and that any support he paid Iris would be
       maintenance, which was waived in this case. Finally, Steven contended that Iris was well
       supported by her family and had a family trust from which Iris should actually pay him child
       support.
¶ 19       After hearing the arguments of the parties, the trial court stated:
                “I think the facts in this case are unique. We have a post-decree shift in custody from
           the former wife to the former husband.
                The alienating of the minor child, of the oldest minor child, I’m not pointing fingers
           at anybody here regarding this alienation, but it is clear that that oldest minor child has
           little current relationship with his mother, that hopefully will be rebuilt in some form or
           fashion soon.
                However, the former Ms. Turk does have significant time spent with the youngest
           child, more than what is seen in standard visitation, maybe not 50 percent time with him,
           but close to it.
                I think everyone in this room hopes that the older minor child will be brought back
           into the relationship with his mother and spend more time with his mother.”
       The court further noted that “[t]here is clearly a large disparity between the parties in their
       incomes and their standards of living because of that” and that, if Iris had custody of the
       children, guideline support would be “somewhere in the neighborhood of 2500.” However,
       the court pointed out that Iris did not have custody, nor did she have split custody.
       Nevertheless, the court concluded: “based on the unique set of factors here, and she does
       have significant time with the younger child, I am going to award an amount of child support,
       in the specific amount of $600 per month.” The court also ordered Steven to pay 100% of
       the uncovered medical expenses.
¶ 20       Steven’s counsel indicated that the issue would be appealed and stated: “I think you are
       dead wrong, Judge. I respect you a great deal, but I don’t think you can do it.” The trial court
       responded:

                                                 -5-
               “Counsel, I got that. I know that’s where it’s going up. I think, as I said, there are
           unique factors here.
               I think it would be certainly in the best interest of at least [the] youngest minor child
           that there be support going from the custodial parent to the non-custodial parent. I think
           these parties need to get out of the court system, but I also understand one side thinks
           very strongly that I’ve just made a mistake.”
¶ 21       On July 26, 2012, the trial court entered an agreed custody judgment and parenting order,
       giving Steven sole custody of the two children. The order contained a parenting schedule,
       which recognized that the principal residence of the children was with Steven, but that Iris
       would have regular and reasonable visitation with the children. For the younger child, Iris
       had visitation every Monday after school through Wednesday morning and, on alternating
       weekends, from Friday after school until Wednesday morning. For the older child, the parties
       acknowledged that Iris’s parenting time was different than with the younger child and that
       “presently,” Iris would have parenting time with the older child one time per week, on
       Wednesdays for dinner.
¶ 22       Also on July 26, 2012, the trial court entered a written order on Steven’s petition to
       terminate child support and Iris’s answer and affirmative defense thereto. The written order
       noted that the trial court made its findings “having heard arguments on the issue of child
       support for IRIS and having examined all of the economic affidavits of the parties and taking
       the case on representation, i.e., reviewing the 13.3 Affidavits of both parties as well as
       hearing arguments of counsel and reviewing case law.”2 The court found that Steven had sole
       custody of both children pursuant to the custody judgment and parenting order entered the
       same day; that Iris and Steven shared parenting time of the younger child equally but that
       temporarily, Iris’s parenting time with the older child was not equal; and that Steven earned
       approximately $150,000 per year while Iris was minimally employed and earned less than
       $10,000 per year. Based on those findings, the court ordered Steven to pay Iris $600 per
       month for child support and ordered Steven solely responsible for all uncovered medical,
       dental, orthodontic, psychological, and optical expenses for the children. This appeal follows.

¶ 23                                         ANALYSIS
¶ 24       On this appeal, Steven argues: (1) that the trial court did not have the authority under
       Section 505 of the Act to order a custodial parent to pay child support to a noncustodial
       parent and (2) that, even if the trial court did have authority to order Steven, the custodial
       parent, to pay child support to Iris, the noncustodial parent, the trial court abused its
       discretion in ordering him to pay child support to Iris and pay for all uncovered medical
       expenses.



               2
               The record on appeal does not contain Steven’s 13.3.1 disclosure statement, and the
       most recent statement of Iris’s contained in the record on appeal is dated December 11, 2008.
       However, the record indicates that, on February 18, 2010, the court ordered the parties to
       submit their disclosure statements within seven days.

                                                 -6-
¶ 25                                   I. Standard of Review
¶ 26        Our review of Steven’s first contention on appeal is de novo. Steven’s argument that the
       trial court lacked authority under the Act to order a custodial parent to pay child support to
       a noncustodial parent is a question of law which we review de novo. People v. Kelly, 397 Ill.
       App. 3d 232, 255 (2009). Steven’s argument also requires us to interpret section 505 of the
       Act, and questions of statutory interpretation are reviewed de novo. People ex rel. Devine v.
       Sharkey, 221 Ill. 2d 613, 617 (2006); see also Burnette v. Terrell, 232 Ill. 2d 522, 532-33
       (2009) (“a dispute between two public officials over the scope of the authority granted to
       each by constitution and statute” was reviewed de novo). De novo consideration means we
       perform the same analysis that a trial judge would perform. Khan v. BDO Seidman, LLP, 408
Ill. App. 3d 564, 578 (2011).
¶ 27        Our standard of review for Steven’s second contention on appeal is an abuse of discretion
       standard. When a defendant challenges the trial court’s deviation from the amount of child
       support required by statute, the standard of review is whether the trial court abused its
       discretion in deviating from the statute, and a reviewing court will not disturb the trial court’s
       decision absent an abuse of discretion. In re Marriage of Rogers, 213 Ill. 2d 129, 135 (2004).
       An abuse of discretion occurs “only where no reasonable person would take the view adopted
       by the trial court.” In re Marriage of Smith, 2012 IL App (2d) 110522, ¶ 46 (citing In re
       Marriage of Sturm, 2012 IL App (4th) 110557, ¶ 3).

¶ 28       II. Authority of Trial Court to Award Child Support to Noncustodial Parent
¶ 29        Steven first argues that the trial court did not have the authority under section 505 of the
       Act to order him, the custodial parent, to pay child support to Iris, the noncustodial parent.
       We first examine the language of the Act to determine whether it grants the trial court
       authority to order a custodial parent to pay child support to a noncustodial parent. Next, we
       look to Illinois cases interpreting the authority conferred by the Act to award child support.
       Due to the scarcity of Illinois case law on this point, we look to cases from other jurisdictions
       for persuasive authority as to whether noncustodial parents may be awarded child support.
       Finally, we consider the importance of the best interests of the children in concluding that
       trial courts possess the authority to order a custodial parent to pay child support to a
       noncustodial parent under Section 505 of the Act.
¶ 30        As an initial matter, Iris claims that we should not consider Steven’s argument about the
       court’s authority to award Iris child support because Steven raises the issue for the first time
       on appeal. “Issues raised for the first time on appeal are waived.” Jones v. Chicago HMO
       Ltd. of Illinois, 191 Ill. 2d 278, 306 (2000) (citing Employers Insurance of Wausau v. Ehlco
       Liquidating Trust, 186 Ill. 2d 127, 161 (1999)). However, in the case at bar, we agree with
       Steven that he sufficiently raised the issue before the trial court. During the March 6, 2012,
       hearing, in which the trial court ordered Steven to pay $600 per month for child support,
       Steven’s attorney questioned the trial court’s authority several times. For instance, Steven’s
       attorney argued that “[t]here is no basis in law for you to award support” and that “to ask my
       client for support, in a circumstance in this situation, would be wrong, against all of the law

                                                  -7-
       in this state at this time, and equitably unfair.” Steven’s attorney further argued that “[t]his
       is not a case where [Steve] should pay a dime of child support to [Iris], and there is no theory
       of law which would support it. *** [Y]ou certainly can’t *** enter an order when he’s got
       custody of both children for him to pay support to *** [Iris]. It is just not legally correct.”
       After the trial court ordered Steven to pay $600 per month to Iris for child support, Steven’s
       attorney stated: “I think you are dead wrong, Judge. I respect you a great deal, but I don’t
       think you can do it.” We believe this conduct preserved the issue for appeal. Moreover, the
       waiver doctrine is a limitation on the parties, not on the reviewing court. Niles Township
       High School District 219 v. Illinois Educational Labor Relations Board, 369 Ill. App. 3d
128, 137 (2006); Luss v. Village of Forest Park, 377 Ill. App. 3d 318, 330 (2007). Here, we
       find that the claim was properly preserved, we choose to find no forfeiture, and we proceed
       to consider Steven’s claim on its merits.
¶ 31        We first examine the language of section 505 of the Act to determine whether a trial
       court has the authority to order a custodial parent to pay child support to a noncustodial
       parent. When interpreting statutes, the reviewing court’s goal is to “ascertain and give effect
       to the true intent of the legislature.” In re Marriage of Kates, 198 Ill. 2d 156, 163 (2001).
       “ ‘The best evidence of legislative intent is the language used in the statute itself, which must
       be given its plain and ordinary meaning.’ ” Kates, 198 Ill. 2d at 163 (quoting Paris v. Feder,
       179 Ill. 2d 173, 177 (1997)). When the plain language is unambiguous, the legislative intent
       discernible from the language must prevail and to resort to other interpretive aids is
       unnecessary. Kates, 198 Ill. 2d at 163. “Statutes should be read as a whole with all relevant
       parts considered, and they should be construed, if possible, so that no term is rendered
       superfluous or meaningless.” Kates, 198 Ill. 2d at 163 (citing Kraft, Inc. v. Edgar, 138 Ill.
2d 178, 189 (1990), and Advincula v. United Blood Services, 176 Ill. 2d 1, 16-17, 26 (1996)).
¶ 32        In relevant part, section 505 of the Act states that, “[i]n a proceeding for dissolution of
       marriage, *** the court may order either or both parents owing a duty of support to a child
       of the marriage to pay an amount reasonable and necessary for his support.” 750 ILCS
       5/505(a) (West 2010). Both parties agree that the statute should be read as a whole when
       construing the proper interpretation, though differ as to the correct interpretation. Kates, 198
Ill. 2d at 163. Steven argues that section 505 of the Act uses the words “noncustodial parent”
       in several subsections when referring to the party required to pay child support, thus
       indicating that a noncustodial parent cannot receive child support from a custodial parent.
       See 750 ILCS 5/505(a)(6), (b), (d), (f) (West 2010). Further, Steven argues that the “either
       or both” language of the Act was included to address situations of split custody, where each
       parent has custody of at least one child. However, Iris points instead to other subsections of
       the Act where the party required to pay child support is referred to by a variety of labels, such
       as “parent,” “supporting party,” “payor,” “person obligated to pay support,” and “obligor.”
       See 750 ILCS 5/505(a), (a)(4.5), (a)(5), (d), (e), (f), (h) (West 2010). She also asserts that the
       “either or both” language is not confined solely to situations involving split custody. Thus,
       Iris argues that the variety of terms used, along with the language of section 505(a) that states
       that “either or both parents” may be ordered to pay child support, supports the conclusion
       that a custodial parent may be ordered to pay child support to a noncustodial parent. Since
       the language of the Act is not entirely clear, we look to cases interpreting the Act for further

                                                  -8-
       guidance.
¶ 33        Few Illinois courts have addressed this issue. Steven cites the Fifth District case of Shoff
       v. Shoff, 179 Ill. App. 3d 178 (1989), for the proposition that a custodial parent cannot be
       ordered to pay child support to a noncustodial parent. In Shoff, the mother was granted
       custody of the parties’ minor child at the time of the parties’ divorce and moved with the
       child to Florida. Shoff, 179 Ill. App. 3d at 180. Three years later, the child returned to live
       with the father in Illinois, and the father was granted temporary custody. Shoff, 179 Ill. App.
3d at 180. The mother continued living in Florida and rarely visited the child. Shoff, 179 Ill.
       App. 3d at 182-83. The trial court then granted permanent custody to the father and
       determined that the father’s obligation to pay child support terminated when the temporary
       custody order was entered, a decision that the appellate court affirmed. Shoff, 179 Ill. App.
3d at 187.
¶ 34        We do not find Steven’s citation of Shoff persuasive. We note that the court in Shoff cited
       no authority for its holding, instead stating that “common sense dictates that, once legal and
       physical custody is placed in one parent, that custodial parent has no obligation to pay child
       support to the noncustodial parent.” Shoff, 179 Ill. App. 3d at 186. Further, no court has
       subsequently cited the case for this proposition, except as to limit its application. See In re
       Marriage of Cesaretti, 203 Ill. App. 3d 347, 356 (1990) (finding that Shoff’s prohibition on
       ordering a custodial parent to pay child support to a noncustodial parent does not apply where
       both parents spend equal time with the child). Justifying its position, the Shoff court noted
       that, as a matter of equity, “[w]here a custodial parent is directly providing for all of a child’s
       financial needs, there is no reason to require the custodial parent to pay child support to the
       noncustodial parent.” Shoff, 179 Ill. App. 3d at 186-87. Thus, Shoff addressed a situation
       where the custodial parent provided for all of the child’s financial needs and the noncustodial
       parent had minimal contact with the child. As such, Shoff is not applicable to the question
       presented before this court, which concerns a situation where the noncustodial parent has a
       great deal of parenting time with the children.
¶ 35        In Cesaretti–a case more analogous to the case at bar–the Second District held that a
       custodial parent may be ordered to pay child support to the noncustodial parent when
       parenting time is equally divided between the parents and there is a disparity in the financial
       condition of the parties. Cesaretti, 203 Ill. App. 3d at 356-57. In that case, the mother
       initially had custody of the parties’ child, and the father was paying $75 per week in child
       support. Cesaretti, 203 Ill. App. 3d at 350. After trial on the parties’ counterpetitions for
       dissolution of marriage, the trial court awarded the father temporary custody of the child.
       Cesaretti, 203 Ill. App. 3d at 351. The court stated that, while the father had temporary
       custody, the child was to spend approximately equal time with each parent; the trial court
       then set forth a parenting schedule for the parties.3 Cesaretti, 203 Ill. App. 3d at 351. The


               3
                The facts of Cesaretti do not indicate whether the parenting schedule included
       discussion of parenting expenses, but the Second District’s holding contemplates that each
       parent was responsible for parenting expenses during his or her visitation time. See Cesaretti,
203 Ill. App. 3d at 356 (“Because of the equal amount of time spent with the child, and hence

                                                  -9-
       court also ordered the father to continue paying $75 per week to the mother for the support
       of the child. Cesaretti, 203 Ill. App. 3d at 351.
¶ 36        On appeal, the father argued that the trial court erred in ordering him to continue paying
       child support when he was awarded custody of the child, relying on the holding in Shoff. The
       Second District distinguished Shoff, noting that, in Shoff, the father provided for all of the
       child’s financial needs and, as a matter of equity and fairness, the father’s obligation to pay
       child support to the mother terminated when the temporary custody order was granted.
       Cesaretti, 203 Ill. App. 3d at 356. However, the Cesaretti court found Shoff inapplicable,
       noting that “[h]ere, the trial court awarded [the father] temporary custody of [the child], but
       specifically stated that she shall spend approximately equal time with each parent as
       indicated by a schedule set forth in the decision. Because of the equal amount of time spent
       with the child, and hence the relative financial contribution, we do not find the trial court’s
       award of support to be manifestly erroneous.” Cesaretti, 203 Ill. App. 3d at 356.
¶ 37        The Cesaretti court also pointed to the disparity in the financial conditions of the parents,
       noting that it was established at trial that the father had a yearly gross salary of over $20,000
       working at two jobs, had approximately $1,000 in monthly expenses, and had approximately
       $1,500 in assets. Cesaretti, 203 Ill. App. 3d at 357. By contrast, the mother earned
       approximately $7,000 per year working as a waitress, had monthly expenses of over $2,000,
       and was in debt over $20,000. Cesaretti, 203 Ill. App. 3d at 357. The court noted that
       “[w]hile the financial responsibility for the support of a child is the joint obligation of the
       parents, it is only equitable that the parent with the disproportionately greater income should
       bear a greater share of the costs of support.” Cesaretti, 203 Ill. App. 3d at 356-57. Given the
       financial disparity, the court concluded that “we cannot say that the trial court’s award of $75
       per week for child support was erroneous.” Cesaretti, 203 Ill. App. 3d at 357.
¶ 38        Steven argues that Cesaretti is inapplicable to the situation in the case at bar because the
       father in that case had been awarded temporary custody of the minor child concerned, rather
       than permanent custody as Steven has been awarded in this case. However, Steven does not
       explain why this is a meaningful distinction, and we find Cesaretti instructive in its
       conclusion that a trial court may award child support to the noncustodial parent when
       parenting time is equally divided between the parents.
¶ 39        We next look to other jurisdiction that have addressed this issue. Given the scarcity of
       Illinois case law on this point, an examination of other states’ law is helpful, though not
       determinative. See Skipper Marine Electronics, Inc. v. United Parcel Service, Inc., 210 Ill.
       App. 3d 231, 239 (1991) (noting that decisions of courts of foreign jurisdictions are not
       binding on Illinois courts, but such decisions, where relevant, “should be examined for such
       value as Illinois courts may find in them when out-of-State courts have construed certain
       language and the Illinois courts have not”). A nonexhaustive review of decisions from other
       jurisdictions reveals a range of approaches. Some states have held that a custodial parent is
       not required to pay child support to the noncustodial parent during periods of visitation with


       the relative financial contribution, we do not find the trial court’s award of support to be
       manifestly erroneous.”).

                                                 -10-
       the noncustodial parent. See Bondi v. Bondi, 586 N.W.2d 145, 147 (Neb. 1998); Avin v. Avin,
       252 S.E.2d 888 (S.C. 1979); Daigrepont v. Daigrepont, 458 So. 2d 637 (La. Ct. App. 1984).
       Going further, Tennessee has held that a custodial parent can never be ordered to pay child
       support to a noncustodial parent. See Gray v. Gray, 78 S.W.3d 881, 884 (Tenn. 2002).
¶ 40       However, in a case with facts similar to the case at bar, the Pennsylvania Superior Court
       held:
           “[W]here parents of minor children share custody to the extent that the non-custodial
           parent has the children for nearly fifty (50%) percent of the hours of each month and has,
           in addition, the entire responsibility for transporting the children to and from her home,
           their father’s home, their schools and other activities; and where the ‘primary’ custodial
           parent’s earnings or earning potential varies significantly from the other parent, child
           support may be ordered to be paid to the ‘non-custodial’ parent. We would anticipate that
           such shared child support would be limited to cases such as this where the
           ‘visitation’ amounts to de facto shared custody and where the non-primary custodial
           parent is able to demonstrate regular, necessary and reasonable expenses incurred
           attendant to the visitation/custody.” Little v. Little, 657 A.2d 12, 16-17 (Pa. Super. Ct.
           1995).
       The Pennsylvania Supreme Court subsequently reiterated this principle, holding that a parent
       with primary custody may be ordered to pay child support to a parent with partial custody
       when the parties have a significant disparity in income and that a trial court should consider
       “whether the non-custodial parent has sufficient assets to provide the children with
       appropriate housing and amenities during his or her period of partial custody.” Colonna v.
       Colonna, 855 A.2d 648, 651-52 (Pa. 2004). Thus, it is evident that states follow a range of
       approaches in deciding whether courts may order a custodial parent to pay child support to
       a noncustodial parent.
¶ 41       Finally, we consider the importance of the best interests of the children in child support
       cases. It is the obligation of the court to protect the best interests of the children involved in
       determining child support obligations. Blisset v. Blisset, 123 Ill. 2d 161, 167 (1988). Section
       505 allows courts to depart from the statutory child support guidelines in stating that “[t]he
       above guidelines shall be applied in each case unless the court makes a finding that
       application of the guidelines would be inappropriate, after considering the best interests of
       the child in light of evidence.” 750 ILCS 5/505(a)(2) (West 2010). Additionally, child
       support decisions are “within the sound discretion of the trial court.” In re Marriage of
       Reyna, 78 Ill. App. 3d 1010, 1014 (1979).
¶ 42       Given this analysis, we find that the trial court had the authority to order Steven, as the
       custodial parent, to pay child support to Iris, as the noncustodial parent. The language of
       section 505 of the Act does not provide clear guidance on this question; however, we find
       that the portion stating that “the court may order either or both parents owing a duty of
       support to a child of the marriage to pay an amount reasonable and necessary for his support”
       to be instructive. 750 ILCS 5/505(a) (West 2010). Additionally, at least one Illinois court
       interpreting the Act has held that a trial court may award child support to the noncustodial
       parent when both parents have significant parenting time and incur expenses related to that


                                                 -11-
       parenting time, and there is disparity in income between the two parents. Cesaretti, 203 Ill.
       App. 3d at 356. Our review of decisions from other states indicates that courts elsewhere
       have held that a custodial parent may be ordered to pay child support to a noncustodial
       parent. Little, 657 A.2d at 16-17; Colonna, 855 A.2d at 651-52. Finally, we note that courts
       are charged with protecting the best interests of the children in child support matters and that,
       in some cases, the best interests of the children may require the custodial parent to pay
       support to the noncustodial parent where the parents have comparable parenting time and
       there exists a significant disparity in income between the parents. Accordingly, we find that
       the trial court had authority to order Steven to pay child support to Iris.

¶ 43                                    III. Abuse of Discretion
¶ 44        Steven next contends that the trial court abused its discretion in ordering him to pay child
       support to Iris, as well as in ordering him to pay for all medical expenses not covered by
       insurance. As noted, “[t]he setting or modification of child support is within the trial court’s
       discretion and will not be reversed absent an abuse of that discretion.” In re Marriage of
       Sweet, 316 Ill. App. 3d 101, 105 (2000). Steven argues that the trial court did not determine
       the minimum amount of support by using the guidelines laid out in section 505. 750 ILCS
       5/505(a)(2) (West 2010). Specifically, he contends that the trial court failed to consider Iris’s
       interest in a family trust and that the court failed to consider the factors under section
       505(a)(2) in deviating from the guidelines. Iris, on the other hand, asserts that the court
       reached its decision after reviewing both parties’ financial affidavits and points out that
       Steven has not contested the veracity of the affidavits.
¶ 45        “Section 505(a)(2) of the Act [citation] requires the trial court to determine a minimum
       amount of child support based on statutory guidelines unless it finds, after considering
       evidence on relevant factors, that using the guidelines would be inappropriate.” (Emphases
       omitted.) In re Marriage of Stanley, 279 Ill. App. 3d 1083, 1085 (1996). The relevant factors
       under section 505(a)(2) include: “(a) the financial resources and needs of the child; (b) the
       financial resources and needs of the custodial parent; (c) the standard of living the child
       would have enjoyed had the marriage not been dissolved; (d) the physical and emotional
       condition of the child, and his educational needs; and (e) the financial resources and needs
       of the non-custodial parent.” 750 ILCS 5/505(a)(2) (West 2010). A determination of child
       support under the Act begins with the presumption that the guidelines will be applied and
       compelling reasons must exist to overcome that presumption. Stanley, 279 Ill. App. 3d at
       1085. Further, the trial court must make express findings if it deviates from the guidelines;
       however, these findings need not be written or incorporated into the court’s order, but can
       be in the form of oral comments. Sweet, 316 Ill. App. 3d at 108.
¶ 46        In the case at bar, the transcript of the hearing held on March 6, 2012, indicates that the
       trial court judge estimated that the statutory guidelines would have required Steven to pay
       “somewhere in the neighborhood of 2500” if Iris had custody of both children.4 The


               4
               There is no evidence in the record of this case concerning any income Iris receives
       from a family trust and, as a result, there is nothing to review in that regard.

                                                 -12-
       transcript does not reflect that the court considered Iris paying child support to Steven,
       although Steven did argue that Iris should pay him child support. However, the court also
       noted several factors that make this case unique: the postjudgment shift in custody, the
       alienation of the oldest child, the significant time Iris spends with the youngest child, and the
       disparity in the incomes of Steven and Iris. Finally, the trial court specifically stated that it
       would be in the best interest of the younger child that there be support from the custodial
       parent to the noncustodial parent. The Illinois Supreme Court has held that, though the better
       practice is for the trial judge to state the amount of support calculated under the guidelines
       and explain reasons for deviation from that figure, failure to state the statutory amount of
       child support may not constitute reversible error in light of other factors. In re Marriage of
       Minear, 181 Ill. 2d 552, 566 (1998).
¶ 47        Steven points out that Iris spends little time with the older child. However, Steven does
       not address the significant amount of time that Iris spends with the younger child or the fact
       that the trial court noted the alienation of the older child both during the hearing and in its
       written order. “The necessity for child support, as well as the amount of the award, are
       decisions within the sound discretion of the trial court ***” (Cesaretti, 203 Ill. App. 3d at
       356 (citing Reyna, 78 Ill. App. 3d at 1014)) and “[t]he setting or modification of child
       support *** will not be reversed absent an abuse of that discretion” (Sweet, 316 Ill. App. 3d
       at 105). Finally, the best interest of the child is paramount in child support cases, and the trial
       court explicitly found that ordering Steven to pay child support to Iris was in the best interest
       of the younger child. Blisset, 123 Ill. 2d at 167.
¶ 48        In the case at bar, we cannot say that the trial court abused its discretion in ordering
       Steven to pay Iris child support. However, we must nevertheless reverse the trial court’s
       decision and remand the case to the trial court because the amount of child support awarded
       to Iris is not supported by the record on appeal. The trial court did not discuss the parties’
       parenting expenses during the hearing but, in its written order, the trial court indicated that
       it had considered the 13.3.1 disclosure statements of the parties, which disclosed the parties’
       assets and expenses, including expenses related to the children. In the most recent disclosure
       statement contained in the record on appeal, Iris listed $740 as children’s expenses.
       However, that disclosure statement was compiled at a time when Iris had custody of the
       children. There is nothing in the record itemizing Iris’s parenting expenses after custody was
       shifted to Steven, and reliance on an earlier disclosure statement would not account for
       expenses that Steven, as the custodial parent, now pays instead of Iris. As a result, we are
       remanding this case back to the trial court to conduct an evidentiary hearing to determine
       what monies Iris pays when she has visitation with the children. That figure is the amount
       that the trial court should consider in determining child support. The trial court should also
       take the opportunity to clearly explain the basis for any support awarded, as required by
       section 505 of the Act.
¶ 49        Finally, Steven contends that the trial court abused its discretion in ordering him to pay
       all medical expenses of the children not covered by insurance. He argues that Iris did not
       properly file a motion for modification of medical expenses, but instead placed an
       affirmative request for modification in her response to Steven’s petition for termination of
       child support. While it is true that a motion for modification of child support is typically

                                                  -13-
       required for a court to modify a child support order, we also note that Steven had filed a
       petition to terminate support, therefore bringing the matter before the court. See In re
       Marriage of Florence, 260 Ill. App. 3d 116, 122-23 (1994) (holding that respondent was
       placed on notice that modified child support was sought, even though trial court ordered
       relief that was not sought in the pleadings). Cf. In re Marriage of Zukausky, 244 Ill. App. 3d
614, 619 (1993) (holding that respondents in child support modification actions must file a
       cross-petition if the relief they seek is different from the relief sought by the petitioner).
       Further, it is the court’s obligation to protect the best interests of the children in child support
       matters. Blisset, 123 Ill. 2d at 167. We find that the trial court’s consideration of the request
       for modification of medical expenses best served the interests of the children in this case.
¶ 50       Steven further argues that Iris’s argument as to uncovered medical expenses is
       contradictory. He asserts that she argued that there was not a substantial change in
       circumstances to justify a modification of child support, but that there was a substantial
       change in circumstances as to out-of-pocket medical expenses. Iris responds that Steven
       mischaracterizes her argument and that, though there was not a substantial change in
       circumstances so as to merit a reduction in Steven’s child support obligation, there was a
       substantial change as to medical expenses in that the amount of child support due Iris had
       been previously reduced from $2,388 to $1,600 by the trial court. We note that “[t]rial courts
       have wide latitude in determining whether a substantial change has occurred.” In re Marriage
       of Johnson, 209 Ill. App. 3d 1025, 1029 (1991). Additionally, the hearing transcript indicates
       that the trial judge based his decision on “the unique set of factors” present in this case: the
       postjudgment shift in custody, the alienation of the oldest child, the significant time Iris
       spends with the youngest child, and the disparity in the incomes of both parties. Accordingly,
       we do not think the trial court’s decision to order Steven to pay all uncovered medical
       expenses is one in which “no reasonable person would take the view adopted by the trial
       court” (Smith, 2012 IL App (2d) 110522, ¶ 46) and affirm the trial court’s decision in that
       regard.

¶ 51                                      CONCLUSION
¶ 52       We find that the trial court had the authority to order Steven to pay child support to Iris.
       However, we reverse the trial court’s award of support and remand the case to the trial court
       to conduct an evidentiary hearing as to the amount of support to which Iris is entitled, taking
       into consideration Iris’s parenting expenses as a noncustodial parent and the requirements
       of section 505 of the Act. Finally, we find that the trial court did not abuse its discretion in
       ordering Steven to pay all uncovered medical expenses.

¶ 53       Reversed and remanded.




                                                  -14-